DETAILED ACTION


EXAMINER’S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by phone call from Xin Xie (Reg. No. 70,890) on 9/13/2021.
The application has been amended as follows:

Please cancel claim 2.

Please replace claim 4 with:
4.	(Currently Amended) The method of claim 1
Please cancel claim 11.
Please cancel claim 13.
2.	This office action is in response to amendment filed on Sep. 01, 2021. Claims 1, 3-7, 9-10, 12, and 14-19 have been amended. Claims 2, 11, and 13 have been canceled. New claim 20 has been added. Claims 1, 3-10, 12, and 14-20 have been presented. Claims 1, 3-10, 12, and 14-20 are pending.
Claims 1, 3-10, 12, and 14-20 are allowed.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. 	Applicant’s arguments/remarks filed on 09/01/2021 is persuasive thus, the application is in condition to be allowed. 
5. 	Applicant’s arguments on 09/01/2021 regarding the objections of claims in view of proper amendments/arguments and cancelation of the claims are persuasive thus, the objections of the claims are withdrawn by the examiner. 
6.	Applicant arguments on page 8 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 101 Alice in view of applicant’s proper amendments/arguments are persuasive as the rejection of the claims under 35 U.S.C. 101 Alice are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 101 Alice are withdrawn by the examiner.
7.	Applicant arguments on pages 8-10 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 102 in view of applicant’s proper amendments/arguments are persuasive as the rejection of the claims under 35 U.S.C. 102 are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 102 are withdrawn by the examiner.

Allowable Subject Matter
8. 	Independent claims 1, 12, and 15 are allowed over prior art of record. Dependent claims 3-10, 14, and 16-20 depend on the above-mentioned independent claims 1, 12, and 15 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, and 19 are allowed in view of the prior art.
The closest prior art of Mahaffey et al. (US 20150188949) discloses managing the use of gateways on a network includes authenticating a user, determining and managing a path between a user computing device and a destination computing device, the path including at least one of the gateways, and managing user traffic on the path according to a policy associated with the user (Mahaffey, abstract), and Bansal et al. (US Publication No. 20170332238) discloses accessing control of a mobile device based on multidimensional risk profiling thereof include receiving posture data from the mobile device and performing a multidimensional risk analysis based on the device fingerprint and the risk index and allowing or denying the request based on the multidimensional risk analysis (Bansal, Abstract), however, the prior art taken alone or in combination fails to teach or suggest dynamically replacing parameterized values of attributes according to values corresponding to the authentication context, wherein one of the values indicates a packet count; based on the values corresponding to the authentication context, changing an access control policy of an already authenticated client device through a Change of Authorization (CoA); and modifying a network access or traffic inspection criteria corresponding to other contexts besides the authentication context in response to the detection of the threat, in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was 
Dependent claims 3-10, 14, and 16-20 depend upon the above-mentioned allowed independent claims 1, 12 and 15 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahaffey et al. US 2015050188949, disclosing managing the use of gateways on a network includes authenticating a user, determining and managing a path between a user computing device and a destination computing device. 
Bansal et al. US 20170332238, disclosing accessing control of a mobile device based on multidimensional risk profiling thereof include receiving posture data from the mobile device and performing a multidimensional risk analysis.
Liu et al. 2019IEEE Workshop on Computing, Networking and Communications (CNC) “Authenticating Endpoints and Vetting Connections in Residential Networks”, disclosing a new approach that uses software-defined networking (SDN) to allow home users to outsource their security maintenance to a cloud-based service provider. Using this architecture, we show how a novel network-based two-factor authentication approach can be used to protect Internet of Things devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437